Citation Nr: 1755652	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-11 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty service from December 1973 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In May 2016, the Veteran submitted a waiver of initial review by the AOJ of further evidence submitted concerning this appeal.  See 38 C.F.R. § 20.1304(c) (2017).

This issue was last remanded by the Board in March 2017, at which time the Board directed that a VA medical opinion be obtained which addressed the issue of whether the Veteran's left knee degenerative joint disease was aggravated by his service-connected right knee disorder.  Such an opinion was obtained in April 2017.  As such, the Board finds that there has been substantial compliance with the Board's March 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  


FINDING OF FACT

The most competent and probative evidence does not demonstrate that it is at least as likely as not that the Veteran's currently diagnosed left knee degenerative joint disease is etiologically related to service, nor that it was caused or aggravated by his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct-incurrence basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007).

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  

Under section 3.310(a) and (b) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, the result of, or chronically aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) and (b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has asserted that his currently diagnosed left knee degenerative joint disease is caused or aggravated by his service-connected right knee disability.  The Veteran has not argued, nor does the evidence suggest, that his left knee degenerative joint disease had its onset during his period of active duty service from December 1973 to February 1980.  A left knee disability was not complained of or demonstrated in service or for years following service.  The length of time that elapsed between active service and the initial documentation of demonstration of a left knee disability is for consideration, and weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).).

Therefore, the Board does not find that service-connection is warranted on a direct-incurrence theory of entitlement and will instead concentrate the remaining analysis on the secondary theory of entitlement.  In this regard, the Veteran is currently service-connected for traumatic arthritis of the right knee, postoperative with partial media meniscectomy.  Moreover, he has been diagnosed as having degenerative joint disease of the left knee.  However, the competent and probative evidence of record does not support finding that the Veteran's service-connected for traumatic arthritis of the right knee has caused or aggravated his left knee degenerative joint disease.

The Veteran was provided with a VA examination in May 2009, at which time he was diagnosed as having degenerative joint disease of the left knee.  However, the examiner opined that it was less likely as not that the Veteran's current left knee condition was caused by or was a result of his service-connected right knee condition.  In support of his negative nexus opinion, the examiner explained that degenerative joint disease of the knee was not a known causative agent for contralateral degenerative joint disease.  Rather, the examiner opined that it was more likely that the left knee joint was showing evidence of wear and tear.  

The Veteran was provided with a VA examination in May 2016, at which time the examiner opined that the Veteran's left knee disability was less likely than not (less than 50 percent probability) proximately due to or the result of his service-connected condition.  In support of this conclusion, the examiner explained that there was no gait disturbance or abnormal weight bearing upon examination of severity sufficient to implicate the right knee degenerative changes as the etiology for any left knee condition.   Rather, the examiner indicated that the current left knee degenerative joint disease was likely due to typical senescent wear and tear over time since the Veteran's discharge from active duty service. 

Another VA opinion was obtained in April 2017, at which time a Board-certified nurse practitioner opined that it was less likely than not that the Veteran's service-connected right knee disabilities aggravated (i.e., caused an increase in the severity of) any left knee disorder present during the period of this claim.  In support of this conclusion, the nurse practitioner explained that there was no gait disturbance or abnormal weight bearing upon physical examination of severity sufficient to implicate the right knee degenerative changes as the etiology for any left knee condition.  As per the previous examiner's statement as well as current peer-reviewed medical literature, the nurse practitioner indicated that the left knee degenerative joint disease was rather likely due to typical senescent wear
and tear (age-related) over time since the Veteran's discharge from active duty service.  In addition, the nurse practitioner indicated that the Veteran's diagnosed obesity was a factor in the left knee disorder as per the medical literature.  Moreover, she explained that the medical evidence did not support the conclusion that the service-connected right knee disabilities aggravated or caused an increase in the severity of the currently-diagnosed left knee disorder.

Based on the evidence described above, the Board finds it less likely than not that the Veteran's left knee degenerative joint disease was caused or aggravated by his service-connected right knee disability.  While the Veteran has argued that his left knee disability was caused or aggravated by his service-connected right knee disability, he has not demonstrated the necessary medical expertise required to discern the etiology of a complex disorder such as degenerative joint disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, his assertions carry little probative value and the weight of the evidence is against his claim.

In sum, the evidence does not support finding that the Veteran's service-connected right knee disability caused or aggravated his currently diagnosed left knee degenerative joint disease.  Further, the evidence does not support finding that the Veteran's left knee degenerative joint disease was caused or otherwise began during service.  In reaching this conclusion the Board has considered the benefit-of-the-doubt doctrine, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


